DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed July 12, 2022 have been fully considered but they are not persuasive. The arguments do not overcome the combination of Jeon and Zhang regarding a plurality of protruding portions disposed on the side surface, see 103 rejection below.

Claim Rejections - 35 USC § 112
Applicant’s amendments, filed July 12, 2022, with respect to claims 1, 2, 4, 9, 10, 12, 16, and 17 have been fully considered and are persuasive.  The 112b rejection of Claims 1-20 has been withdrawn. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon (US 20180301685 A1) in view of Q. Zhang et al. (CN 102104134 A – machine translation provided in this office action)
	Regarding claim 1, Jeon discloses a tab (210), comprising:
	a tab body (210 body), wherein the tab body (210 body) comprises a first end (left end of 210 connected to the battery cell, 200, of Fig. 4), a second end (right end of 210 which is opposite of left end of 210; Fig. 4), two main surfaces (top main surface of 210 and bottom main surface of 210; Fig. 4) and two side surfaces (side surface of 210 shown, and side surface of 210 not shown in Fig. 4) connecting the first end to the second end along a length direction of the tab (top & bottom main surfaces of 210 and shown & not shown side surfaces of 210 connecting right end of 210 to left end of 210 along a length direction of 210; Fig. 4); and
	at least one of (i) a plurality of protruding portions (top of 212a) and (ii) a plurality of recessed portions (bottom of 212a) disposed on at least one of the two side surfaces (shown side surface of 210 of Fig. 4), but does not teach wherein the plurality of protruding portions have different maximum heights relative to the at least one of the two side surfaces and the plurality of recessed portions have different maximum depths relative to the at least one of the two side surfaces.
The examiner notes that the claimed protrusions are referred to in terms of height and depth from the side surface, and are therefore met by protrusions in a direction orthogonal to the length direction (protruding direction of the electrode tab) as shown by Jeon ([0048] regarding extend in a direction perpendicular to the protruding direction of the electrode tabs; Fig. 2 shows the protrusion extending from the side surface).
	Zhang discloses a tab (100), comprising:
	a tab body (101, crimping area), wherein the tab body (101) comprises a first end (104, second protrusion; Fig. 1a), a second end (106, a part of unprocessed non-protruding area; [0044]; Fig. 1a), two main surfaces (left main surface of 101 and right main surface of 101; Fig. 1b) and two side surfaces (side surface of 101 shown, and side surface of 101 not shown in Fig. 1b) connecting the first end to the second end along a length direction of the tab (left & right main surfaces of 101 and shown & not shown side surfaces of 101 connecting 104 to 106 along a y-direction of 101; Figs. 1a-b); and
	at least one of (i) a plurality of protruding portions (102+104, left side of 101; Fig. 1b) and (ii) a plurality of recessed portions (103+105, right side of 101; Fig. 1b), wherein the plurality of protruding portions have different maximum heights relative to the at least one of the two side surfaces (102+104 have different maximum heights relative to the side surface of 101 shown; Fig. 1b) and the plurality of recessed portions have different maximum depths relative to the at least one of the two side surfaces (103+105 have different maximum depths relative to the side surface of 101 shown; Fig. 1b).
	The examiner notes that the claimed protrusions are referred to in terms of height and depth from the side surface, and are therefore met by protrusions in the height direction (z-direction) orthogonal to the length direction (y-direction) as shown by Zhang (Fig. 1b shows the protrusion extending from the side surface).
	Jeon and Zhang are analogous in the field of tabs with protrusions and recessions in order to enhance connection strength ([0042]-[0047] of Zhang and [0020] of Jeon). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to specify the different maximum heights of protruding portions relative to the at least one of the two side surfaces and the different maximum depths of recessed portions relative to the at least one of the two side surfaces as taught in Zhang to the protruding portions and recessed portions of Jeon, in order to enhance the tab strength at the junction ([0046]-[0048]).
While modified Jeon does not explicitly disclose the protruding portions having different maximum heights or the recessed portions having different maximum depths, it would have been obvious to one of ordinary skill in the art before the effective filing date to change the maximum heights or maximum depths, since such a modification would have involved a mere change in the dimension of a component. A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955). 
	Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
	Regarding claim 2, modified Jeon further discloses the tab according to claim 1, wherein Zhang discloses in the length direction of the tab (y-direction of 101), the plurality of protruding portions (103+105) and the plurality of recessed portions (102+104) are disposed at intervals (distributed at a certain distance from each other [0042], [0047] & [0051]), and the maximum heights of the plurality of protruding portions and the maximum depths of the plurality of recessed portions sequentially increase from the first end to the second end respectively (the maximum heights and maximum depths sequentially increase from 104 to 106; Fig. 1b).
	Regarding claim 3, modified Jeon further discloses the tab according to claim 2, but Zhang does not specify a ratio of a maximum height of a protruding portion near the first end to a maximum height of a protruding portion near the second end is greater than 1:4, and a ratio of a maximum depth of a recessed portion near the first end to a maximum depth of a recessed portion near the second end is greater than 1:4.
	However, Zhang teaches the height of 103 may be 0.08 – 0.50 mm in order to strengthen the connection between the tab (100) and the electrode (not shown, [0038]). Zhang further discloses the height of 105 is lower than or equal to the height of 103, with a range of 0 – 0.5 mm for 105, in order to achieve reliable electrical connection ([0048]). Zhang identifies the height of the protrusions to affect the connection strength of the tab and electrode, and thus the height is result effective ([0038]-[0039] & [0048]).  MPEP § 2144.05
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to optimize the height of the protrusions and the depth of the recessions, in order to increase reliability in connection strength between the tab and electrode ([0038] & [0048]).
	Regarding claim 4, modified Jeon further discloses the tab according to claim 1, wherein Zhang discloses in the length direction of the tab (y-direction of 101), the plurality of protruding portions (103+105) and the plurality of recessed portions (102+104) are disposed at intervals (distributed at a certain distance from each other [0042], [0047] & [0051]), and a maximum height of an outermost protruding portion is greater than a maximum height of a middle protruding portion (a maximum height of a top of 103 is greater than a maximum height of a bottom of 103; Fig. 1b), and a maximum depth of an outermost recessed portion is greater than a maximum depth of a middle recessed portion (a maximum depths of a top of 102 is greater than a maximum height of a bottom of 102; Fig. 1b).
	Regarding claim 5, modified Jeon further discloses the tab according to claim 4, but Zhang does not specify a ratio of the maximum height of the outermost protruding portion to the maximum height of the middle protruding portion is greater than 4:1, and a ratio of the maximum depth of the outermost recessed portion to the maximum depth of the middle recessed portion is greater than 4:1.
	However, Zhang teaches the height of 103 may be 0.08 – 0.50 mm in order to strengthen the connection between the tab (100) and the electrode (not shown, [0038]). Zhang further discloses the height of 105 is lower than or equal to the height of 103, with a range 0 – 0.5 mm for 105, in order to achieve reliable electrical connection ([0048]). Zhang identifies the height of the protrusions to affect the connection strength of the tab and electrode, and thus the height is result effective ([0038]-[0039] & [0048]).  MPEP § 2144.05
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to optimize the height of the protrusions and the depth of the recessions, in order to increase reliability in connection strength between the tab and electrode ([0038] & [0048]).
	Regarding claim 6, modified Jeon further discloses the tab according to claim 1, wherein Zhang discloses in the length direction of the tab (y-direction of 101), the plurality of protruding portions (103+105) and the plurality of recessed portions (102+104) are alternatively disposed on the at least one of the two side surfaces (Fig. 1b shows 103+105 and 102+104 are alternatively disposed on the at least one of the two side surfaces).  
	Regarding claim 7, modified Jeon further discloses the tab according to claim 1, wherein Zhang discloses each of the protruding portions is a wedge object having a cross-section in a shape of a wedge ([0040] & [0049] regarding protruding portions can be in any shape such as triangle) and each of the recessed portions is a wedge groove having a cross-section in a shape of a wedge (Fig. 1b; [0040] & [0049] regarding protruding portions can be in any shape such as triangle); 
However, Zhang does not directly specify a width of the wedge object sequentially decreases externally from the at least one of the two side surfaces along a maximum height direction of the wedge object and a width of the wedge groove sequentially decreases internally from the at least one of the two side surfaces along a maximum depth direction of the wedge groove, and the wedge object or the wedge groove comprises a first wedge portion and a second wedge portion, wherein the first wedge portion protrudes externally from the side or is recessed internally from the side, and the second wedge portion is disposed on an end face of the first wedge portion far away from the side to have a step-shaped connection with the first wedge portion.
	Zhang teaches the height along the z-direction of 103 may be 0.08 – 0.50 mm in order to strengthen the connection between the tab (100) and the electrode (not shown, [0038]).  The other dimensions of the protrusions such as length along the x-direction and the width along the y-direction can be determined according to actual conditions ([0038]). Zhang further discloses the height of 105 is lower than or equal to the height of 103, with a range 0 – 0.5 mm for 105, in order to achieve reliable electrical connection ([0048]). Zhang identifies the height of the protrusions to affect the connection strength of the tab and electrode, and thus the height is result effective ([0038]-[0039] & [0048]).  MPEP § 2144.05
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to optimize the other dimensions of the protrusions and the other dimensions of the recessions, in order to increase reliability in connection strength between the tab and electrode ([0038] & [0048]).
Regarding claim 8, modified Jeon further discloses the tab according to claim 1, wherein Zhang teaches a cross-section of the protruding portion and the recessed portion is in a shape of a circular arc ([0040] regarding circle, ellipse, etc.; [0041] regarding convex and curved surface) in order to avoid penetration on the electrode ([0041]), but does not teach a radian of any point on the circular arc is θ, wherein θ is greater than 45 degrees and less than 90 degrees.
	However, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP §2144.05.
	Thus, it would have been obvious to one of ordinary skill in the art to optimize the semispherical cross-sections of Jeon to a radian of any point on the circular arc is θ, wherein θ is greater than 45 degrees and less than 90 degrees, in order to prevent damages to electrode ([0041]). 
	 
Claims 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon (US 20180301685 A1) in view of Q. Zhang et al. (CN 102104134 A), as applied to claim 1 above, and further in view of Park et al. (WO 2019045310 A1, machine translation provided in Office Action filed 03/22/2022).
	Regarding claim 9, Jeon discloses an electrode plate, comprising:
	a tab (210) comprising a tab body (210 body);
	The examiner notes that the Jeon is silent regarding the specific battery structure, and thus is silent regarding a current collector, although it would include one.
	However, Park teaches a pouch-type secondary battery that compromises of a current collector (part of 10, [0055]-[0056], Fig. 4). 
	Jeon and Park are analogous in the field of secondary batteries because both are about preventing damage to the battery. Thus, it would have been obvious to one of ordinary skill in the art to specify the battery of Jeon to include the current collector of Park, in order to address the travel of electricity generated in the electrode assembly (10).
	Modified Jeon discloses wherein the tab body (210 body) comprises a first end (left end of 210 connected to the battery cell, 200, of Fig. 4), a second end (right end of 210 which is opposite of left end of 210; Fig. 4), two main surfaces (top main surface of 210 and bottom main surface of 210; Fig. 4) and two side surfaces (side surface of 210 shown, and side surface of 210 not shown in Fig. 4) connecting the first end to the second end along a length direction of the tab (top & bottom main surfaces of 210 and shown & not shown side surfaces of 210 connecting right end of 210 to left end of 210 along a length direction of 210; Fig. 4);
	Park further teaches the first end of the tab (11+12a) is connected to the current collector (part of 10);
	Modified Jeon further teaches the tab (210) further comprises at least one of (i) a plurality of protruding portions (top of 212a) and (ii) a plurality of recessed portions (bottom of 212a) disposed on at least one of the two side surfaces (shown side surface of 210 of Fig. 4), but does not teach wherein the plurality of protruding portions have different maximum heights relative to the at least one of the two side surfaces and the plurality of recessed portions have different maximum depths relative to the at least one of the two side surfaces.
The examiner notes that the claimed protrusions are referred to in terms of height and depth from the side surface, and are therefore met by protrusions in a direction orthogonal to the length direction (protruding direction of the electrode tab) as shown by Jeon ([0048] regarding extend in a direction perpendicular to the protruding direction of the electrode tabs; Fig. 2 shows the protrusion extending from the side surface).
	Zhang discloses a tab (100), comprising:
	a tab body (101, crimping area), wherein the tab body (101) comprises a first end (104, second protrusion; Fig. 1a), a second end (106, a part of unprocessed non-protruding area; [0044]; Fig. 1a), two main surfaces (left main surface of 101 and right main surface of 101; Fig. 1b) and two side surfaces (side surface of 101 shown, and side surface of 101 not shown in Fig. 1b) connecting the first end to the second end along a length direction of the tab (left & right main surfaces of 101 and shown & not shown side surfaces of 101 connecting 104 to 106 along a y-direction of 101; Figs. 1a-b); and
	at least one of (i) a plurality of protruding portions (102+104, left side of 101; Fig. 1b) and (ii) a plurality of recessed portions (103+105, right side of 101; Fig. 1b), wherein the plurality of protruding portions have different maximum heights relative to the at least one of the two side surfaces (102+104 have different maximum heights relative to the side surface of 101 shown; Fig. 1b) and the plurality of recessed portions have different maximum depths relative to the at least one of the two side surfaces (103+105 have different maximum depths relative to the side surface of 101 shown; Fig. 1b).
	The examiner notes that the claimed protrusions are referred to in terms of height and depth from the side surface, and are therefore met by protrusions in the height direction (z-direction) orthogonal to the length direction (y-direction) as shown by Zhang (Fig. 1b shows the protrusion extending from the side surface).
	Jeon and Zhang are analogous in the field of tabs with protrusions and recessions in order to enhance connection strength ([0042]-[0047] of Zhang and [0020] of Jeon). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to specify the different maximum heights of protruding portions relative to the at least one of the two side surfaces and the different maximum depths of recessed portions relative to the at least one of the two side surfaces as taught in Zhang to the protruding portions and recessed portions of Jeon, in order to enhance the tab strength at the junction ([0046]-[0048]).
While modified Jeon does not explicitly disclose the protruding portions having different maximum heights or the recessed portions having different maximum depths, it would have been obvious to one of ordinary skill in the art before the effective filing date to change the maximum heights or maximum depths, since such a modification would have involved a mere change in the dimension of a component. A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955). 
	Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
	Regarding claim 10, modified Jeon further discloses the electrode plate according to claim 9, wherein Zhang discloses in the length direction of the tab (y-direction of 101), the plurality of protruding portions (103+105) and the plurality of recessed portions (102+104) are disposed at intervals (distributed at a certain distance from each other [0042], [0047] & [0051]), and the maximum heights of the plurality of protruding portions and the maximum depths of the plurality of recessed portions sequentially increase from the first end to the second end respectively (the maximum heights and maximum depths sequentially increase from 104 to 106; Fig. 1b).
	Regarding claim 11, modified Jeon further discloses the electrode plate according to claim 10, but Zhang does not specify a ratio of a maximum height of a protruding portion near the first end to a maximum height of a protruding portion near the second end is greater than 1:4, and a ratio of a maximum depth of a recessed portion near the first end to a maximum depth of a recessed portion near the second end is greater than 1:4.
	However, Zhang teaches the height of 103 may be 0.08 – 0.50 mm in order to strengthen the connection between the tab (100) and the electrode (not shown, [0038]). Zhang further discloses the height of 105 is lower than or equal to the height of 103, with a range of 0 – 0.5 mm for 105, in order to achieve reliable electrical connection ([0048]). Zhang identifies the height of the protrusions to affect the connection strength of the tab and electrode, and thus the height is result effective ([0038]-[0039] & [0048]).  MPEP § 2144.05
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to optimize the height of the protrusions and the depth of the recessions, in order to increase reliability in connection strength between the tab and electrode ([0038] & [0048]).
	Regarding claim 12, modified Jeon further discloses the electrode plate according to claim 9, wherein Zhang discloses in the length direction of the tab (y-direction of 101), the plurality of protruding portions (103+105) and the plurality of recessed portions (102+104) are disposed at intervals (distributed at a certain distance from each other [0042], [0047] & [0051]), and a maximum height of an outermost protruding portion is greater than a maximum height of a middle protruding portion (a maximum height of a top of 103 is greater than a maximum height of a bottom of 103; Fig. 1b), and a maximum depth of an outermost recessed portion is greater than a maximum depth of a middle recessed portion (a maximum depths of a top of 102 is greater than a maximum height of a bottom of 102; Fig. 1b).
	Regarding claim 13, modified Jeon further discloses the electrode plate according to claim 12, but Zhang does not specify a ratio of the maximum height of the outermost protruding portion to the maximum height of the middle protruding portion is greater than 4:1, and a ratio of the maximum depth of the outermost recessed portion to the maximum depth of the middle recessed portion is greater than 4:1.
	However, Zhang teaches the height of 103 may be 0.08 – 0.50 mm in order to strengthen the connection between the tab (100) and the electrode (not shown, [0038]). Zhang further discloses the height of 105 is lower than or equal to the height of 103, with a range of 0 – 0.5 mm for 105, in order to achieve reliable electrical connection ([0048]). Zhang identifies the height of the protrusions to affect the connection strength of the tab and electrode, and thus the height is result effective ([0038]-[0039] & [0048]).  MPEP § 2144.05
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to optimize the height of the protrusions and the depth of the recessions, in order to increase reliability in connection strength between the tab and electrode ([0038] & [0048]).
	Regarding claim 14, modified Jeon further discloses the electrode plate according to claim 9, wherein Zhang discloses in the length direction of the tab (y-direction of 101), the plurality of protruding portions (103+105) and the plurality of recessed portions (102+104) are alternatively disposed on the at least one of the two side surfaces (Fig. 1b shows 103+105 and 102+104 are alternatively disposed on the at least one of the two side surfaces).  
Regarding claim 15, modified Jeon further discloses the electrode plate according to claim 9, wherein Zhang discloses each of the protruding portions is a wedge object having a cross-section in a shape of a wedge ([0040] & [0049] regarding protruding portions can be in any shape such as triangle) and each of the recessed portions is a wedge groove having a cross-section in a shape of a wedge (Fig. 1b; [0040] & [0049] regarding protruding portions can be in any shape such as triangle); 
However, Zhang does not directly specify a width of the wedge object sequentially decreases externally from the at least one of the two side surfaces along a maximum height direction of the wedge object and a width of the wedge groove sequentially decreases internally from the at least one of the two side surfaces along a maximum depth direction of the wedge groove, and the wedge object or the wedge groove comprises a first wedge portion and a second wedge portion, wherein the first wedge portion protrudes externally from the side or is recessed internally from the side, and the second wedge portion is disposed on an end face of the first wedge portion far away from the side to have a step-shaped connection with the first wedge portion.
	Zhang teaches the height along the z-direction of 103 may be 0.08 – 0.50 mm in order to strengthen the connection between the tab (100) and the electrode (not shown, [0038]).  The other dimensions of the protrusions such as length along the x-direction and the width along the y-direction can be determined according to actual conditions ([0038]). Zhang further discloses the height of 105 is lower than or equal to the height of 103, with a range 0 – 0.5 mm for 105, in order to achieve reliable electrical connection ([0048]). Zhang identifies the height of the protrusions to affect the connection strength of the tab and electrode, and thus the height is result effective ([0038]-[0039] & [0048]).  MPEP § 2144.05
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to optimize the other dimensions of the protrusions and the other dimensions of the recessions, in order to increase reliability in connection strength between the tab and electrode ([0038] & [0048]).
	Regarding claim 16, Jeon discloses a battery, comprising:
	a battery cell (200);
	a packaging film for sealing the battery cell (battery case for sealing the battery cell [0026]); and
	a tab (210);
	but does not teach a sealant layer;
	However, Park teaches a pouch-type secondary battery that compromises of a sealant layer (insulating portion, 14, Fig. 4). 
	Jeon and Park are analogous in the field of secondary batteries because both are about preventing damage to the battery. Thus, it would have been obvious to one of ordinary skill in the art to modify the battery of Jeon to include the sealant layer (14) of Park, in order to prevent electricity to flow to the battery case (13).
	Modified Jeon discloses wherein the tab body (210 body) comprises a first end (left end of 210 connected to the battery cell, 200, of Fig. 4), a second end (right end of 210 which is opposite of left end of 210; Fig. 4), two main surfaces (top main surface of 210 and bottom main surface of 210; Fig. 4) and two side surfaces (side surface of 210 shown, and side surface of 210 not shown in Fig. 4) connecting the first end to the second end along a length direction of the tab (top & bottom main surfaces of 210 and shown & not shown side surfaces of 210 connecting right end of 210 to left end of 210 along a length direction of 210; Fig. 4);
	The examiner notes that the Jeon is silent regarding the specific battery structure, and thus is silent regarding a current collector, although it would include one.
	However, Park teaches a pouch-type secondary battery that compromises of a current collector (part of 10, [0055]-[0056], Fig. 4). 
	Jeon and Park are analogous in the field of secondary batteries because both are about preventing damage to the battery. Thus, it would have been obvious to one of ordinary skill in the art to specify the battery of Jeon to include the current collector of Park, in order to address the travel of electricity generated in the electrode assembly (10).
Park further teaches the first end of the tab (11+12a) is connected to the current collector (part of 10); and	
Modified Jeon further teaches the tab (210) further comprises at least one of (i) a plurality of protruding portions (top of 212a) and (ii) a plurality of recessed portions (bottom of 212a) disposed on at least one of the two side surfaces (shown side surface of 210 of Fig. 4), but does not teach wherein the plurality of protruding portions have different maximum heights relative to the at least one of the two side surfaces and the plurality of recessed portions have different maximum depths relative to the at least one of the two side surfaces.
The examiner notes that the claimed protrusions are referred to in terms of height and depth from the side surface, and are therefore met by protrusions in a direction orthogonal to the length direction (protruding direction of the electrode tab) as shown by Jeon ([0048] regarding extend in a direction perpendicular to the protruding direction of the electrode tabs; Fig. 2 shows the protrusion extending from the side surface).
	Zhang discloses a tab (100), comprising:
	a tab body (101, crimping area), wherein the tab body (101) comprises a first end (104, second protrusion; Fig. 1a), a second end (106, a part of unprocessed non-protruding area; [0044]; Fig. 1a), two main surfaces (left main surface of 101 and right main surface of 101; Fig. 1b) and two side surfaces (side surface of 101 shown, and side surface of 101 not shown in Fig. 1b) connecting the first end to the second end along a length direction of the tab (left & right main surfaces of 101 and shown & not shown side surfaces of 101 connecting 104 to 106 along a y-direction of 101; Figs. 1a-b); and
	at least one of (i) a plurality of protruding portions (102+104, left side of 101; Fig. 1b) and (ii) a plurality of recessed portions (103+105, right side of 101; Fig. 1b), wherein the plurality of protruding portions have different maximum heights relative to the at least one of the two side surfaces (102+104 have different maximum heights relative to the side surface of 101 shown; Fig. 1b) and the plurality of recessed portions have different maximum depths relative to the at least one of the two side surfaces (103+105 have different maximum depths relative to the side surface of 101 shown; Fig. 1b).
The examiner notes that the claimed protrusions are referred to in terms of height and depth from the side surface, and are therefore met by protrusions in the height direction (z-direction) orthogonal to the length direction (y-direction) as shown by Zhang (Fig. 1b shows the protrusion extending from the side surface).
	Jeon and Zhang are analogous in the field of tabs with protrusions and recessions in order to enhance connection strength ([0042]-[0047] of Zhang and [0020] of Jeon). 
	Modified Jeon further discloses wherein the first end of the tab (right end of 210 of Fig. 4) is connected to the battery cell (200; Fig. 4), and Park teaches the second end (12b) of the tab (12) passes through the sealant layer (14) and extends out of the packaging film (13), the sealant layer (14) is adherent to the packaging film (13) and at least one of the two main surfaces of the tab (12), and with the at least one of (i) the plurality of protruding portions and (ii) the plurality of recessed portions of Zhang are disposed in a contact area between the tab (12) and the sealant layer (14) of Park. 
Therefore, it would be obvious to one of ordinary skill in the art to specify the disposition of the plurality of protruding portions and the plurality of recessed portions to be in a contact area between the tab and the sealant layer.
While modified Jeon does not explicitly disclose the protruding portions having different maximum heights or the recessed portions having different maximum depths, it would have been obvious to one of ordinary skill in the art before the effective filing date to change the maximum heights or maximum depths, since such a modification would have involved a mere change in the dimension of a component. A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955). 
	Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to specify the different maximum heights of protruding portions relative to the at least one of the two side surfaces and the different maximum depths of recessed portions relative to the at least one of the two side surfaces as taught in Zhang to the protruding portions and recessed portions of Jeon, in order to enhance the tab strength at the junction ([0046]-[0048]).
	Regarding claim 17, modified Jeon further discloses the battery according to claim 16, wherein Zhang discloses in the length direction of the tab (y-direction of 101), the plurality of protruding portions (103+105) and the plurality of recessed portions (102+104) are disposed at intervals (distributed at a certain distance from each other [0042], [0047] & [0051]), and a maximum height of an outermost protruding portion is greater than a maximum height of a middle protruding portion (a maximum height of a top of 103 is greater than a maximum height of a bottom of 103; Fig. 1b), and a maximum depth of an outermost recessed portion is greater than a maximum depth of a middle recessed portion (a maximum depths of a top of 102 is greater than a maximum height of a bottom of 102; Fig. 1b).
	Regarding claim 18, modified Jeon further discloses the battery according to claim 17, but Zhang does not specify a ratio of a maximum height of a protruding portion near the first end to a maximum height of a protruding portion near the second end is greater than 1:4, and a ratio of a maximum depth of a recessed portion near the first end to a maximum depth of a recessed portion near the second end is greater than 1:4.
	However, Zhang teaches the height of 103 may be 0.08 – 0.50 mm in order to strengthen the connection between the tab (100) and the electrode (not shown, [0038]). Zhang further discloses the height of 105 is lower than or equal to the height of 103, with a range of 0 – 0.5 mm for 105, in order to achieve reliable electrical connection ([0048]). Zhang identifies the height of the protrusions to affect the connection strength of the tab and electrode, and thus the height is result effective ([0038]-[0039] & [0048]).  MPEP § 2144.05
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to optimize the height of the protrusions and the depth of the recessions, in order to increase reliability in connection strength between the tab and electrode ([0038] & [0048]).
	Regarding claim 19, modified Jeon further discloses the battery according to claim 16, wherein Zhang discloses in the length direction of the tab (y-direction of 101), the plurality of protruding portions (103+105) and the plurality of recessed portions (102+104) are disposed at intervals (distributed at a certain distance from each other [0042], [0047] & [0051]), and a maximum height of an outermost protruding portion is greater than a maximum height of a middle protruding portion (a maximum height of a top of 103 is greater than a maximum height of a bottom of 103; Fig. 1b), and a maximum depth of an outermost recessed portion is greater than a maximum depth of a middle recessed portion (a maximum depths of a top of 102 is greater than a maximum height of a bottom of 102; Fig. 1b).
	Regarding claim 20, modified Jeon further discloses the battery according to claim 19, but Zhang does not specify a ratio of the maximum height of the outermost protruding portion to the maximum height of the middle protruding portion is greater than 4:1, and a ratio of the maximum depth of the outermost recessed portion to the maximum depth of the middle recessed portion is greater than 4:1.
	However, Zhang teaches the height of 103 may be 0.08 – 0.50 mm in order to strengthen the connection between the tab (100) and the electrode (not shown, [0038]). Zhang further discloses the height of 105 is lower than or equal to the height of 103, with a range of 0 – 0.5 mm for 105, in order to achieve reliable electrical connection ([0048]). Zhang identifies the height of the protrusions to affect the connection strength of the tab and electrode, and thus the height is result effective ([0038]-[0039] & [0048]).  MPEP § 2144.05
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to optimize the height of the protrusions and the depth of the recessions, in order to increase reliability in connection strength between the tab and electrode ([0038] & [0048]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
H. Ito et al. (US 20110086264 A1) discloses a battery including packaging film and current collectors joined by tabs with a plurality of recessed portions of various shapes (Figs. 10-17).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UNIQUE JENEVIEVE LUNA whose telephone number is (571)272-2859. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew T Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UNIQUE JENEVIEVE LUNA/Examiner, Art Unit 1728                

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728